Crew III, J.
Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered August 13, 1997, upon a verdict convicting defendant of the crime of burglary in the third degree.
On September 13, 1996, defendant and his brother, Burton Campney (hereinafter Campney), were arrested and taken to the State Police barracks for interrogation. Although defendant invoked his right to counsel and refused to submit to interrogation, Campney gave a detailed statement to police in which he described how he and defendant had burglarized a Stewart’s convenience store in the Town of Chester, Warren *1059County, on May 23, 1996. After the statement was reduced to writing and Campney was asked to sign it, he requested the opportunity to speak with defendant, who was located in a different room. As a result, Campney was taken to the room where defendant was located and the two conferred in private for 10 to 15 minutes. When the police officers returned to the room, defendant was holding the written statement. When one of the police officers asked Campney whether he was prepared to sign the statement, he asked defendant what he should do. In response, defendant stated, ‘You might as well sign it, you already told them all about what happened.” Defendant subsequently was indicted for burglary in the third degree for which he was convicted after trial and sentenced as a second felony offender to an indeterminate term of imprisonment of 3V2 to 7 years.
On this appeal defendant contends that County Court committed reversible error when it admitted Campney’s confession into evidence during the People’s case-in-chief as an adoptive admission. We disagree. The rule is well settled that an inculpatory statement made by another, when not denied, “may be admitted against the one accused, as [an] admission [\] but only when the accusation was ‘fully known and fully understood’ by defendant” (People v Allen, 300 NY 222, 225, quoting People v Koerner, 154 NY 355, 374; see, People v Lourido, 70 NY2d 428; People v Woodward, 50 NY2d 922; People v Oquendo, 232 AD2d 881, lv denied 89 NY2d 927). Defendant contends that inasmuch as no one saw him reading the statement and there was no proof as to the nature and content of the conversation between him and Campney while they were alone, the People failed to demonstrate that he knew of the contents of the statement and comprehended its implications. That argument overlooks the fact that County Court, in determining whether an appropriate foundation had been laid, and indeed the jury, in determining whether defendant adopted Campney’s statement, were entitled to draw whatever reasonable inferences flowed from the direct evidence presented (see generally, People v Hildebrandt, 308 NY 397, 400; 57 NY Jur 2d, Evidence and Witnesses, § 99, at 286; 29 Am Jur 2d, Evidence, § 165, at 190). Given the fact that Campney requested the opportunity to speak with defendant concerning the statement, that he and defendant were alone in a room for 10 to 15 minutes, that defendant was observed holding the written statement when the police reentered the room, and defendant’s statement that Campney might as well sign the statement inasmuch as Campney had already told the police about everything that had happened, the court and the jury could *1060reasonably infer that the two had discussed the statement, that defendant had read the statement and understood it, and that he adopted its contents as a consequence. We have reviewed defendant’s remaining contentions and find them equally without merit.
Cardona, P. J., White and Yesawich Jr., JJ., concur.